NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 22, 2012*
                                 Decided February 28, 2012

                                            Before

                            RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

No. 11‐2039

BRENDA M. MCFADDEN,                                  Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Central District of Illinois.

       v.                                            No. 10‐1116

MICHAEL J. ASTRUE,                                   Michael M. Mihm,
Commissioner of the Social Security                  Judge.
Administration,       
     Defendant‐Appellee.

                                         O R D E R

        Brenda McFadden claims that she is disabled by a litany of ailments, including
osteoarthritis, sciatica, and depression. She applied for disability insurance benefits and
social security income, but the Social Security Administration denied her application at all
stages, and a district judge upheld that denial. She appeals, arguing that the administrative



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 11‐2039                                                                              Page 2

law judge failed to sufficiently develop the record or account for all of her impairments. We
conclude that substantial evidence supports the ALJ’s determination that she was not
entitled to benefits, and affirm.

        McFadden, 52, applied for DIB and SSI in 2007, alleging that her disability began in
early 2005. She testified that she injured her back while lifting patients as part of her
caregiving job at a home for disabled adults; she took medical leave for several months.
After MRIs showed only mild joint degeneration and slight wedging of a disc, her
family‐practice physician and a consulting orthopedic surgeon diagnosed her with a muscle
strain.

         She returned to work, but still experienced pain in her back and on the right side of
her body. A physical therapist in fall 2005 approved her return to work with a 40‐pound
lifting limitation. McFadden soon assumed a less physically demanding job in which she
spent time with disabled adults at their workplace and did not have to lift as much. But in
late 2006 her back pain flared up and she again took leave from work.

      McFadden saw an orthopedic surgeon in early 2007 for additional treatment. The
surgeon could not pinpoint the source of her pain, however, since past MRIs did not show
any compression of her nerves and a current x‐ray of her spine showed only mild
degenerative disc disease. The surgeon ordered another MRI, but it did not reveal anything
new.

       Also in early 2007, two state‐agency physicians evaluated McFadden in conjunction
with her application and proposed minimal work limitations for her. A non‐examining,
consulting physician opined that, based on McFadden’s complaints of back pain, she had no
postural limitations and could occasionally lift 50 pounds, frequently lift 25 pounds, stand
or walk for 6 hours per workday, and sit for 6 hours per workday; this opinion was
reviewed and approved a few months later by another state‐agency physician.

         McFadden’s chiropractor, Dr. Jeffrey Dickhut, suggested work restrictions for her in
spring 2007. Dr. Dickhut described McFadden as limited by sciatica, lumbar pain, muscle
spasms, and deconditioning (a reduction in muscle strength and other physical functioning
that is common when a patient is recovering from a back injury); he recommended that she
not lift more than 10 pounds from the floor or 15 pounds from the waist nor sit for more
than 30 minutes at a time.

       Two of McFadden’s family physicians saw her in 2008 and 2009 and submitted
evaluations suggesting lifting limitations similar to those prescribed by Dr. Dickhut as well
as postural limitations. In mid‐2008 Dr. Ziad Musaitif submitted a medical assessment, in
No. 11‐2039                                                                              Page 3

which he opined that McFadden’s back pain limited her capacity to bend, stoop, and climb;
he said that she could lift no more than ten pounds. He also reported that she suffered from
depression, though it was controlled well with medication. In early 2009 Dr. Wade Carlson 
next submitted an evaluation saying that McFadden’s osteoarthritis in her back and right
knee and hip limited her capacity to bend, stoop, and climb. He restricted her to lifting no
more than 20 pounds at one time and 10 pounds frequently.

        Besides suffering from sciatica and back pain, McFadden also experienced other 
infirmities, including osteoarthritis in her knees, osteoarthritis and bone spurs in her right
foot, and sleep apnea. She took medication for depression, restless leg syndrome, and an
overactive bladder. She also complained of a few headaches, and one MRI revealed an
enlarged heart. She also suffered an episode in which her boyfriend assaulted her (which
she now asserts caused her to develop post‐traumatic stress disorder), and led to her being
admitted to an emergency room.

        At her hearing before the ALJ in 2009, McFadden testified about her ailments and
their effect on her daily living. She stated that her back pain and sciatica most limited her
activities, preventing her from sitting for more than 30 minutes, standing for more than 15
minutes, or walking further than a quarter mile at a time. She said that she usually had to
lay down every few hours because after a while even sitting became too painful. She also
could not lift a full basket of laundry, stand long enough to cook a meal, and had difficulty
getting in and out of a bathtub and climbing up and down stairs.

        A vocational expert testified that McFadden could perform many jobs despite her
impairments. The expert said that a person of McFadden’s age who could occasionally
climb, stoop, kneel, crouch, or crawl, who could frequently change positions, and who
could not lift more than 10 pounds from the floor or 15 pounds from the waist could work
in McFadden’s past job as an office clerk or secretary, and also as a receptionist,
telemarketer, cashier, quality control inspector, or parts inspector (which apparently entails
testing and measuring parts for defects).

        The ALJ denied McFadden’s claim for benefits after applying the five‐step
evaluation process. See 20 C.F.R. §§ 404.1520, 416.920. The ALJ concluded that McFadden
had not worked since her alleged onset date (Step 1); her sciatica (which the ALJ addressed
together with her osteoarthritis) was a severe impairment but her other impairments were
not (Step 2); her impairments did not meet or equal a listed impairment (Step 3); she had the
residual functional capacity to perform her past work as an office clerk, as well as other
sedentary jobs that did not require lifting more than 10 pounds from the floor or 15 pounds
from the waist, allowed for alternating between sitting and standing every half hour, and
required no more than occasional climbing, stooping, bending, kneeling, crouching, or
No. 11‐2039                                                                                 Page 4

crawling (Step 4); and other suitable jobs were available, including work as a receptionist,
telemarketer, cashier, quality control inspector, and parts inspector (Step 5).

        After the Appeals Council denied McFadden’s request for review, she turned to the
district court, which granted the Commissioner’s motion for summary affirmance because it
found that the RFC determination was supported by substantial evidence. McFadden
sought reconsideration, which the district court denied.

       On appeal McFadden notes that the ALJ’s RFC determination overlooked some of
her ailments, including an enlarged heart, migraines, sleep apnea, and restless leg
syndrome. Indeed an ALJ may not ignore entire lines of evidence contrary to the RFC
determination, but she need not discuss every piece of evidence in the record. See O’Connor‐
Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir. 2010); Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir.
2004); Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003). Significantly, McFadden
does not hint at how any of these allegedly overlooked ailments might have been disabling.
Nothing in the record, for instance, suggests that McFadden’s enlarged heart negatively
affected her, that her occasional headaches were debilitating, or that her treatment for sleep
apnea and restless leg syndrome was ineffective. McFadden’s ailments are discussed further
in some of the evidence she submitted after issuance of the ALJ’s decision, but we may not
consider evidence submitted after the decision. See Rice, 384 F.3d at 366 n.2; Eads v. Sec’y of
Health & Human Servs., 983 F.2d 815, 817 (7th Cir. 1993).

       McFadden also mentions that the ALJ ignored Dr. Musaitif’s opinion, which
assessed her capacity to bend, stoop, or climb as reduced by 20% to 50%. It is true that an
ALJ must evaluate all medical opinions in the record and give “good reasons” for not giving
“controlling weight” to the opinions of treating physicians, see 20 C.F.R. §§ 404.1527(d)(2),
416.927(d)(2); Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011); Campbell v. Astrue, 627
F.3d 299, 306 (7th Cir. 2010), but any error by the ALJ here in not addressing Dr. Musaitif’s
opinion was harmless. The opinion did not identify any objective medical findings on
which it was based, and the ALJ’s RFC findings incorporated limitations on McFadden’s
postural functions, which the record as a whole supports. See McKinzey v. Astrue, 641 F.3d
884, 892 (7th Cir. 2011); Rice, 384 F.3d at 371.

        McFadden next argues that the ALJ erred by failing to order a medical consultation
to assess the severity of her mental impairments. An ALJ has a responsibility to request a
consultative examination if the applicant’s medical sources do not provide enough
information to evaluate whether the applicant is disabled, 20 C.F.R. §§ 404.1517, 416.917;
Simila v. Astrue, 573 F.3d 503, 516 (7th Cir. 2009); Barnett v. Barnhart, 381 F.3d 664, 669
(7th Cir. 2004), but here the evidence was neither unclear nor incomplete. The ALJ
explained that McFadden was taking medication to treat her depression and that no treating
No. 11‐2039                                                                             Page 5

physician suggested work‐limitations for McFadden because of her depression, and
McFadden has not suggested why this explanation is flawed.

        McFadden also argues that the ALJ erred by failing to ensure that all of the letters
submitted by her friends and family were introduced into the record, and that the excluded
letters would have further apprised the ALJ of her limitations. But a claimant represented
by counsel is presumed to have made her “best case” before the ALJ, Skinner v. Astrue, 478
F.3d 836, 842 (7th Cir. 2007), and here McFadden’s attorney explicitly told the ALJ that the
record was complete even after the ALJ remarked that only two pieces of third‐party
correspondence were in the record.

        Last, McFadden argues that a remand is necessary for consideration of new evidence
that, she says, has just become available and warrants remand—namely, records concerning
her continuing complaints of back pain and worsening depression and PTSD. But none of
this “new” evidence provides a basis for remand. Some of the evidence predated the ALJ’s
decision and so is not new, see Schmidt v. Barnhart, 395 F.3d 737, 742 (7th Cir. 2005), some is
duplicative of that which is already in the record and likely would not change the ALJ’s
decision, see id., and some (i.e., that which shows her worsening mental impairments) is not
material because it does not describe McFadden’s condition in the period before the ALJ
rendered her decision. See Getch v. Astrue, 539 F.3d 473, 484 (7th Cir. 2008). If any of her
conditions have worsened since the ALJ issued her decision, then she may reapply for
benefits (for disabilities she developed before December 31, 2011, the date she was last
insured). See id.

       The district court’s judgment is AFFIRMED.